Wade, J.
As was held in the case of Peterson v. State, 13 Ga. App. 766 (79 S. E. 927), under the terms of section 442 of the Penal Code (1910), it is not unlawful for a person to be and appear in an, intoxicated condition on any.public highway or street, unless the intoxication is manifest by boisterousness or by indecent condition or action, or by vulgar, profane or unbecoming language, or loud and violent discourse of the person or persons so intoxicated. Where the evidence shows that a defendant accused under.this section of the .code was lying in the public highway on his back, stretched out, drunk, and unable to get out of the road, with his head out in the road and near the middle thereof, and his feet towards the side of the road, so that he had to be dragged to one side by another person in order to permit the passage of a vehicle, being utterly unable to help himself, though attempting to move out of danger, his condition may be described as “indecent,” and he *415would be guilty under tbe precise provisions of said section, since a thing or condition is "indecent” that is "offensive to public propriety, offending against delicacy, unfit to be seen, gross or immodest.” Standard Dictionary (1913), 1247.
. Where an issue in the trial was whether or not the defendant was intoxicated, or suffering from some physical ailment, it was proper for the court to admit testimony tending to show the habits of the defendant with regard to intoxicants, or the effect thereof on him; as such evidence might illustrate his condition at the time he was charged with being drunk, etc., or at least throw light upon the question by establishing a comparison between his then condition and his usual condition when intoxicated.

Judgment af/irmed.


Roan, J., absent.